Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8-9 and 13 are allowed. Key to allowance of the new claims limitations of 7/22/2022. These new claim limitations make the claims commensurate in scope with the examples which prove the unexpected results.
The closest prior art is Rosenbaum, Ivancic and Lok, see office action of 5/12/2022. Together, the prior art teaches all limitations of the claims with overlapping ranges. This rejection is overcome by synergistic unexpected results.
Regarding claims 1, 8-9 and 13, a lubricating composition comprising a base oil and one or more additives, wherein the composition has:
 - a sulphated ash content according to ASTM D 874 of at least 0.4 wt% and at most 1.0 wt.%, by weight of the lubricating composition; 
- a total base number TBN value according to ASTM D 2896 of at least 4.0 mg KOH/g and at most 12 mg KOH/g; 
- a total aromatics content contributed by the base oil in the range from 1 wt% to 20 wt%, by weight of the lubricating composition; and 
- a sulphur content contributed by the base oil of 0.4 wt% or less, by weight of the lubricating composition; and wherein the base oil comprises a blend of (i) a first base oil which is an API Group I mineral base oil and (ii) a second base oil, wherein the second base oil is an API Group II base oil, wherein the API Group I mineral base oil is present at a level from 5 wt% to 40 wt%, by weight of the lubricating composition, wherein the API Group II base oil is present at a level from 50 wt% or more, by weight of the lubricating composition, and wherein the lubricating composition comprises an aminic antioxidant comprising an amine formula (I) as found in claim 1 
where R2 is hydrogen, an alkyl, an aralkyl or an alkaryl group, R3 is hydrogen, an alkyl or an alkaryl group, with the proviso that when R2 is hydrogen or an alkyl group with less than 8 carbon atoms, then R3 is an alkyl or alkaryl group containing at least 8 carbon atoms in the alkyl chain, and wherein the aminic antioxidant is present at a level from 1.5 to 3.0 wt%, by weight of the lubricating composition, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771